Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are pending. Claims 1, 9, and 17 are independent.
This Application was published as U.S. 20180349327.
Claims 9-16 refer to various “modules” that are specifically defined as “software modules” and are not interpreted under 35 U.S.C. 112(f).
Additionally, while the independent Claims are quite broad they are not considered Abstract because they use a trained NN for the specific purpose of error correction and are tied to a practical application.
Note that the connector used between the limitations of several of the Claims is “or” instead of “and.”  This means that the reference need only teach one of the limitations in order to teach the Claim.
Claim Objections
Claims 1-2, 9-10, and 17-18 are objected to because of informalities that may be addressed with the following suggested amendments: 
1. A text error correction method based on a recurrent neural network of artificial intelligence, comprising: 
acquiring text data to be error-corrected; and
performing error correction on the text data to be error-corrected by using a trained recurrent neural network model so as to generate error-corrected text data. 

acquiring a corpus of text pairs to be trained, each of the text pairs comprising an erroneous text and an accurate text corresponding to the erroneous text; and
training a preset recurrent neural network model by using the corpus of the text pairs so as to determine the trained recurrent neural network model. 

9. A text error correction apparatus based on a recurrent neural network of artificial intelligence, comprising: 
one or more processors; and
a memory[[;]] , 
wherein one or more software modules are stored in the memory and executable by the one or more processors, and comprising: 
a first acquiring module configured to acquire text data to be error-corrected; and
a processing module configured to perform error correction on the text data to be error-corrected by using a trained recurrent neural network model so as to generate error-corrected text data. 
Note: the “software modules” are not structural (or they would have been subject to 112(f) interpretation) and are rather computer programs that are stored in the structural element of “memory.”  Therefore, the “software modules” are not one of limitations that form the “apparatus.”
the one or more software modules further comprising: 
a second acquiring module configured to acquire a corpus of text pairs to be trained, each of the text pairs comprising an erroneous text and an accurate text corresponding to the erroneous text; and
a determining module configured to train a preset recurrent neural network model by using the corpus of the text pairs so as to determine the trained recurrent neural network model. 

17. A computer-readable storage medium having stored therein computer programs that, when executed by a processor, causes the processor to perform a text error correction method based on a recurrent neural network of artificial intelligence, the method comprising: 
acquiring text data to be error-corrected; and
performing error correction on the text data to be error-corrected by using a trained recurrent neural network model so as to generate error-corrected text data. 
18. The method of claim 17, wherein before performing error correction on the text data to be error-corrected, the method further comprises: 
acquiring a corpus of text pairs to be trained, each of the text pairs comprising an erroneous text and an accurate text corresponding to the erroneous text; and
training a preset recurrent neural network model by using the corpus of the text pairs so as to determine the trained recurrent neural network model. 



Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 9, and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10395656 as shown below. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following mapping:
Instant Application
Reference Patent 10395656
1. A text error correction method based on a recurrent neural network of artificial intelligence, comprising: 

acquiring text data to be error-corrected; 
















performing error correction on the text data to be error-corrected by using a trained recurrent neural network model so as to generate error-corrected text data.
1. A method for processing a speech instruction, comprising: 


recognizing a speech instruction, so as to generate text information corresponding to the speech instruction;
performing semantic analysis on the text information, so as to obtain a semantic analysis result of the text information;
determining whether a corresponding operation is executable based on the semantic analysis result of the text information; 
if it is determined that the corresponding operation is not executable based on the semantic analysis result of the text information, determining whether the text information belongs to instruction text data; 
if it is determined that the text information belongs to the instruction text data, correcting the text information, so as to obtain corrected text information; 
performing semantic analysis on the corrected text information, and executing the corresponding operation according to a semantic analysis result of the corrected text information; 
wherein correcting the text information so as to obtain corrected text information comprises: 
correcting the text information based on an instruction text correcting rule, so as to obtain the corrected text information; 
wherein correcting the text information based on an instruction text correcting rule so as to obtain the corrected text information comprises: 
locating an erroneous instruction keyword in the text information according to an instruction text matching rule; 
rewriting the erroneous instruction keyword according to high frequency error information, so as to obtain the corrected text information.




Claim 9 is a system claim with limitations corresponding to the limitations of Claim 1 and is rejected under similar rationale.
Claim 17 is a CRM system claim with limitations corresponding to the limitations of Claim 1 and is rejected under similar rationale.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.
Independent Claim 17 is directed to “17. A computer-readable storage medium having stored therein computer programs that, when executed by a processor, causes the processor to perform a text error correction method based on a recurrent neural network of artificial intelligence, the method comprising:  ….”
The phrase “computer-readable storage medium” appears in the Specification as follows: “[0009] Embodiments of the present disclosure provide a computer-readable storage medium having stored therein computer programs that, when executed by a processor, causes the processor to perform the text error correction method based on a recurrent neural network of artificial intelligence, the method comprising: acquiring text data to be error-corrected; performing error correction on the text data to be error-corrected by using a trained recurrent neural network model so as to generate error-corrected text data.” And “[0136] Embodiments of a fourth aspect of the present disclosure provide a computer-readable storage medium having stored therein computer programs that, when executed by a processor, causes the processor to perform a text error correction method based on a recurrent neural network of artificial intelligence according to the previous embodiments of the present disclosure.” 
No definition is provided for “computer-readable storage medium.”  Accordingly, the phrase is interpreted under its broadest reasonable interpretation and as such includes transitory wave media which are machine readable and yet non-statutory. The broadest reasonable interpretation of the Claim would then include non-statutory embodiments and the Claim as a whole is directed to non-statutory subject matter.
Claims 18-20 that depend from Claim 17 do not add structure and are non-statutory as well.
To overcome the rejection, see suggested amendment: “17. A non-transitory computer-readable storage medium ….”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6-11, and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (U.S. 2014/0163975) in view of Na (U.S. 2017/0139905) and further in view of Chang (U.S. 2018/0267956).
Regarding Claim 1, Lee teaches:
1. A text error correction method based on a recurrent neural network of artificial intelligence, comprising: 
acquiring text data to be error-corrected; [Lee, Figures 1 and 2.  The “text data” of the Claim is obtained from “speech recognition unit 20” which includes errors.]
performing error correction on the text data to be error-corrected by using a trained recurrent neural network model so as to generate error-corrected text data. [Lee, Figures 1 and 2.  The text output from the “speech recognition unit 20” is provided to the “error correction unit 30” which uses a trained language model to correct the speech recognition result.  See Figure 9, “model generation unit 35” which is included in the “error detection unit 30.”  “1 …  generating a speech recognition model based on the parallel corpus; and correcting an erroneous speech recognition result based on the speech recognition model and the language model.”  “[0037] FIG. 1 is a block diagram illustrating a speech recognition apparatus. With reference to FIG. 1, the speech recognition apparatus may include a speech recognition unit 20, an error correction unit 30, and a speech recognition application unit 40. The speech recognition unit 20 may receive the speech signal 10, recognize the speech signal 10, and generate a speech recognition result (text). The error correction unit 30 may analyze whether the speech recognition result includes an error and correct the error if included. The error correction unit 30 may have the same configuration as a speech recognition error correction apparatus 30 illustrated in FIGS. 8 and 9.”]
Lee teaches correcting an input text (speech recognition result) via a language model that is trained on a parallel corpus (pairs of sentences) of erroneous and correct sentences.
Lee does not teach the use of neural networks or that the trained/learned model is a neural network based model.
Na teaches:
acquiring text data to be error-corrected; [Na, Figure 2, “incorrect original text” such as “The queen is protected by tonight” is input to the “first neural network.”]
performing error correction on the text data to be error-corrected by using a trained recurrent neural network model so as to generate error-corrected text data. [Na, Figure 2, the “third neural network” performs error correction and corrects the text to “the queen is protected by two knights.”]

    PNG
    media_image1.png
    280
    792
    media_image1.png
    Greyscale

Lee and Na pertain to correction of error in text and it would have been obvious to modify the system of Lee which doesn’t mention the use of neural network models with the system of Na to use the neural network models of Na for error correction as a more recent method of modeling.  This combination falls under combining prior art elements according to known methods to yield predictable results or simple substitution of one known element for another to obtain predictable results. See MPEP 2141, KSR, 550 U.S. at 418, 82 USPQ2d at 1396.
While Na teaches the use of DNNs and RNN and LSTM are the types of DNN routinely uses in natural language processing, Na does not expressly mention RNNs or LSTM.
Chang teaches: 
performing error correction on the text data to be error-corrected by using a trained recurrent neural network model so as to generate error-corrected text data. [Chang, Figures 1 and 3, “language model generation 114” and “training 308.”  Chang teaches the training and generation of a “language model 116” which is trained by use of an RNN.  This language model is trained to determine whether a particular sequence of text segments provided to it is provided in the correct reading-order sequence or not which is a type of error detection and correction.  See Abstract and see:  “[0038] In an alternative embodiment, language generation module 114 and more specifically, step 308, employs a Recurrent Neural Network ( RNN), and in particular, a particular kind of RNN known as a Long Short Term Memory ( LSTM) network, which is capable of learning long-term dependencies. Since LSTM models are capable of learning longer term dependencies, this embodiment takes whole sentence sequences into account rather than just two words as in case of the 3-gram model. A RNN accepts an input vector and provides an output vector that is a function of, in other words that it is influenced by, the history of the input vectors provided. Since RNNs do not make a simplifying Markov assumption, they consider long term dependencies when modelling natural language. They also allow operation over sequence of vectors and have greater representational power. RNN's operate by employing a sigmoid function, i.e. a bounded differentiable real function that is defined for all real input values and has a positive derivative at each point. By taking derivatives over multiple steps, RNN's exhibit what is commonly known as a vanishing gradient problem. In other words, the effect of earlier values can become negligible. An LSTM network addresses the vanishing gradient problem by permitting propagation of selected values to enable learning of longer term dependencies. Aspects of LSTM models are described by Sepp Hochreiter, and Jurgen Schmidhuber in Journal Neural Computation: Volume 9 Issue 8, Nov. 15, 1997 Pages 1735-1780.”  See also [0039] to [0042] regarding the operation of LSTMs.]
Lee and Na and Chang pertain to correction of error in text and it would have been obvious to modify the system of combination which doesn’t mention the use of RNN models with the system of Chang to use the recurrent neural network models of Chang for error correction for the benefits counted for RNNs and their particular type, i.e. LSTM, in natural language processing.  See [0038] to [0042[ of Chang for benefits of LSTM which is a type of RNN.  This combination falls under combining prior art elements according to known methods to yield predictable results or simple substitution of one known element for another to obtain predictable results. See MPEP 2141, KSR, 550 U.S. at 418, 82 USPQ2d at 1396.

Regarding Claim 2, Lee teaches:
2. The method of claim 1, wherein before performing error correction on the text data to be error-corrected, the method further comprises: 
acquiring a corpus of text pairs to be trained, each of the text pairs comprising an erroneous text and an accurate text corresponding to the erroneous text; [Lee, in [0046] shows Table 1 which is a parallel corpus of pairs of (Error, Correct) which include the erroneous sentence followed by the correct version of the same sentence.  “[0047] Table 1 is an existing parallel corpus including a correct answer corpus and a speech recognition result. Here, "an apple deliciously ate", "an apple is reduce", and "a poison was put of an apple" on the left column refer to speech recognition results, and "an apple was deliciously eaten", "an apple is red", "a poison was put into an apple" in the right column refer to correct answer corpuses.”]
training a preset recurrent neural network model by using the corpus of the text pairs so as to determine the trained recurrent neural network model. [Lee trains a language model for detecting of erroneous sentences/text by using the parallel corpus shown in [0044].  “[0042] For example, if the speech recognition result is "an apple deliciously ate", the speech recognition error correction apparatus may calculate a likelihood of generating "an apple deliciously" and "deliciously ate" by the bigram, and a likelihood of generating "apple deliciously ate" by the Ingram. At this point, because the language model is learned through the correct answer corpus, the bigram "an apple deliciously" has a low likelihood of being generated, and therefore the speech recognition error correction apparatus may determine "an apple deliciously" as a syntax with a high likelihood of error. As a result, the speech recognition error correction apparatus may determine "an apple deliciously ate" as a syntax with a high likelihood of error.”  “[0087] The processing unit 31 may determine a likelihood that a speech recognition result is erroneous based on step 100 described above. Specifically, the processing unit 31 may determine likelihood of error using the language model learned through the high-capacity domain corpus and the correct answer corpus relating to the speech recognition result. Here, the N-gram may be used as the language model, and specifically, the bigram or the trigram may be used.”]
Lee teaches correcting an input text (speech recognition result) via a language model that is trained on a parallel corpus (pairs of sentences) of erroneous and correct sentences.
Lee does not teach the use of neural networks or that the trained/learned model is a neural network based model.
Na teaches:
2. The method of claim 1, wherein before performing error correction on the text data to be error-corrected, the method further comprises: 
acquiring a corpus of text pairs to be trained, each of the text pairs comprising an erroneous text and an accurate text corresponding to the erroneous text; [Na, Figure 1, the “learning data collector 110” includes pairs of incorrect and correct sentences.  “[0052] The learning data collector 110 is a structural device, controller, or processor configured to collect an original text, an incorrect original text, and a translation of the original text as learning data. In an example, the incorrect original text refers to an original text containing an error.”  “[0053] The collected learning data is a bilingual corpus formed of a pair of the original text and the translation of the original text, and a monolingual corpus formed of a pair of the incorrect original text and the original text.”]
training a preset recurrent neural network model by using the corpus of the text pairs so as to determine the trained recurrent neural network model. [Na, Figure 1, “model generator 120.”  “[0056] The model generator 120 is a processor or a controller configured to generate a translation model by training, teaching, using, or enabling a neural network to learn the collected learning data.”]

    PNG
    media_image2.png
    236
    515
    media_image2.png
    Greyscale

Rationale for combination as provided for Claim 1.
Lee and Na do not mention the use of RNNs which is taught by Chang as applied to Claim 1 and under the same rationale.  “The probabilistic language model may be generated in accordance with a Recurrent Neural Network or an n-gram model.”  Chang, Abstract.
Rationale for combination with Chang as provided for Claim 1.

Regarding Claim 3, Lee does not teach that its trained language model is neural network based.  Na teaches that its models are trained DNNs:  “[0017] The generating of the translation model configures the first neural network, the second neural network, and the third neural network as one deep neural network (DNN) to enable the one DNN to learn through one learning process.”  Na does not teach that the DNN is RNN or LSTM.
Chang teaches:
3. The method of claim 2, wherein training a preset recurrent neural network model by using the corpus of the text pairs comprises: 
training a long short-term memory recurrent neural network model by using the corpus of the text pairs; or [Chang, paragraphs [0038]-[0042] teach the use of LSTM which is a type of RNN for training and generation of the language model:  “[0038] In an alternative embodiment, language generation module 114 and more specifically, step 308, employs a Recurrent Neural Network (RNN), and in particular, a particular kind of RNN known as a Long Short Term Memory (LSTM) network, which is capable of learning long-term dependencies….”]
training a bi-directional recurrent neural network model by using the corpus of the text pairs. [This Claim has an “or” connector and teaching of one limitation teaches the Claim.  However, RNNs are bidirectional.]
Rationale for combination as provided for Claim 1.  LSTM was already discussed with respect to Claim 1.

Regarding Claim 6, Lee teaches:
6. The method of claim 1, wherein acquiring the text data to be error-corrected comprises at least one of: 
determining a language model score corresponding to input text data and less than a preset value; and [Lee, Figure 2 step S100 determines the likelihood of error in the speech recognition result/ “input text data” and at the succeeding decision step which determines whether the likelihood of error is greater than a predetermined standard.  This teaches determining if a “language model score”/confidence is greater than a “preset value.” If the likelihood of error is greater than the predetermined standard (YES) then the confidence score is less than the preset value and the process moves to S200.]
determining the input text data to be the text data to be error-corrected by using a preset classification model. [Lee, Figure 2, when the confidence score is less than a threshold or conversely the likelihood of error is higher than a standard, then the recognized text is classified as erroneous and has to be corrected.  “[0041] The speech recognition error correction apparatus may determine whether the speech recognition result includes an error or not (i.e., the likelihood that it is erroneous) in step 100….”]

Regarding Claim 7, this Claim has limitations identical to the limitation of Claim 6 and depends from Claim 2 instead of 1.  The change of dependency does not change the combination of references and the rejection remains under the same rationale.
7. The method of claim 2, wherein acquiring the text data to be error-corrected comprises at least one of: 
determining a language model score corresponding to input text data and less than a preset value; and 
determining the input text data to be the text data to be error-corrected by using a preset classification model. 

Regarding Claim 8, this Claim has limitations identical to the limitation of Claim 6 and depends from Claim 3 instead of 1.  The change of dependency does not change the combination of references and the rejection remains under the same rationale.
8. The method of claim 3, wherein acquiring the text data to be error-corrected comprises at least one of: 
determining a language model score corresponding to input text data and less than a preset value; and 
determining the input text data to be the text data to be error-corrected by using a preset classification model. 

Claim 9 is a system claim with limitations corresponding to the limitations of Claim 1 and is rejected under similar rationale.  Addtionally:
9. A text error correction apparatus based on a recurrent neural network of artificial intelligence, comprising: 
one or more processors; [Lee, Figure 8, “processing unit 31.”]
a memory; [Lee, Figure 8, “storage unit 32.”]
one or more software modules stored in the memory and executable by the one or more processors, and comprising: [Lee, Figure 9, the various units shown in Figure 9 teach the corresponding “modules” of the Claim.]
a first acquiring module configured to acquire text data to be error-corrected; and
a processing module configured to perform error correction on the text data to be error-corrected by using a trained recurrent neural network model so as to generate error-corrected text data. 

Claim 10 is a system claim with limitations corresponding to the limitations of Claim 2 and is rejected under similar rationale.
Claim 11 is a system claim with limitations corresponding to the limitations of Claim 3 and is rejected under similar rationale.
Claim 14 is a system claim with limitations corresponding to the limitations of Claim 6 and is rejected under similar rationale.
Claim 15 is a system claim with limitations corresponding to the limitations of Claim 7 and is rejected under similar rationale.
Claim 16 is a system claim with limitations corresponding to the limitations of Claim 8 and is rejected under similar rationale.

Claim 17 is a computer-readable medium claim with limitations corresponding to the limitations of Claim 1 and is rejected under similar rationale.  Additionally:
17. A computer-readable storage medium having stored therein computer programs that, when executed by a processor, causes the processor to perform a text error correction method based on a recurrent neural network of artificial intelligence, [Lee, “[0105] Various embodiments of the present invention may be implemented as program code that can be recorded in a computer-readable recording medium and executed by a computer….”]
the method comprising: 
acquiring text data to be error-corrected; 
performing error correction on the text data to be error-corrected by using a trained recurrent neural network model so as to generate error-corrected text data. 
Claim 18 is a computer-readable medium claim with limitations corresponding to the limitations of Claim 2 and is rejected under similar rationale.
Claim 19 is a computer-readable medium claim with limitations corresponding to the limitations of Claim 3 and is rejected under similar rationale.

Claims 4-5, 12-13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, Na, and Chang in view of Ringger (U.S. 2018/0349347).
Regarding Claim 4, Lee teaches a process of generating a parallel corpus in Figure 3.  The method of Lee does not teach the method of Claim 4.  
Na teaches a variety of methods for arriving at the pairs of incorrect and correct sentences:  “[0054] Furthermore, a method by which the learning data collector 110 collects the learning data is not particularly limited. That is, the learning data collector 110 may simply receive the original text, the incorrect original text, and the translation of the original text from an external device and collect them, or may also receive the original text and the translation of the original text from the outside and generate the incorrect original text by artificially inserting an error into the received original text. …”  “[0055] When generating the incorrect original text, the learning data collector 110 generates the incorrect original text by artificially inserting, adding, including, or incorporating a voice recognition error frequently occurring in a voice recognition process into the original text. For example, the learning data collector 110 generates the incorrect original text by changing a word, which is part of or encompasses the original text, to a word having a similar pronunciation as the voice recognition error.…”
Ringger obtains its corpus from a “document corpus 106” which includes “training data 108” and does not discuss generation of the training corpus.
None teaches the method of Claim 4.
Ringger teaches and therefore suggests:
4. The method of claim 2, wherein acquiring the corpus of the text pairs to be trained comprises: [Note that the limitations are claimed in the alternative.]
identifying two voices continuously input within a preset time so as to generate a first text pair; or 
determining a second text pair according to two text retrieval sentences continuously input within a preset time. [Ringger teaches how a corpus of associated phrases may be generated from sentences in a social media post that are input within a pre-determined period of time from one another.  This teaching suggests that a pair of phrases/sentences that are input within a predefined period of time may be associated together in a training corpus.  “4. The method of claim 1, wherein each phrase in the index of known phrases comprises a plurality of element terms, each element term of a phrase having an association greater than a threshold with respect to each other element term of the phrase, and wherein the association is measured with respect to terms extracted from a set of posts associated with the online social network posts created during a pre-determined period of time.”   “[0069] In particular embodiments, each phrase in the index of known phrases may comprise a plurality of element terms. Each element term of a known phrase may have an association greater than a threshold association with respect to each other element term of the known phrase. The association between element terms may be measured with respect to terms extracted from a set of posts associated with the online social network created during a pre-determined period of time (note, however, that the terms may be extracted from any suitable corpus of text). The social-networking system 160 may generate the index of known phrases at a regular interval. The social-networking system 160 may process all the posts created during the pre-determined period of time and may select only phrases whose element terms have a strong association….”]
Lee and Na and Chang and Ringger pertain to natural language processing and it would have been obvious to combine the corpus generation method suggested by Ringger with the system of combination, which already includes a corpus generation method taught by Na, in order to provide an alternative method of generating the training corpus.  This combination falls under combining prior art elements according to known methods to yield predictable results or simple substitution of one known element for another to obtain predictable results. See MPEP 2141, KSR, 550 U.S. at 418, 82 USPQ2d at 1396.

Regarding Claim 5, this Claim has limitations identical to the limitation of Claim 4 and depends from Claim 3 instead of 2.  The change of dependency does not change the combination of references and the rejection remains under the same rationale.
5. The method of claim 3, wherein acquiring the corpus of the text pairs to be trained comprises: 
identifying two voices continuously input within a preset time so as to generate a first text pair; or 
determining a second text pair according to two text retrieval sentences continuously input within a preset time. 

Claim 12 is a system claim with limitations corresponding to the limitations of Claim 4 and is rejected under similar rationale.
Claim 13 is a system claim with limitations corresponding to the limitations of Claim 5 and is rejected under similar rationale.

Claim 20 is a computer-readable medium claim with limitations corresponding to the limitations of Claim 4 and is rejected under similar rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIBA SIRJANI whose telephone number is (571)270-1499. The examiner can normally be reached on 9 to 5, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Desir can be reached on 571-272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Fariba Sirjani/
Primary Examiner, Art Unit 2659

Claims:
1. A text error correction method based on a recurrent neural network of artificial intelligence, comprising: 
acquiring text data to be error-corrected; 
performing error correction on the text data to be error-corrected by using a trained recurrent neural network model so as to generate error-corrected text data. 

2. The method of claim 1, wherein before performing error correction on the text data to be error-corrected, the method further comprises: 
acquiring a corpus of text pairs to be trained, each of the text pairs comprising an erroneous text and an accurate text corresponding to the erroneous text; 
training a preset recurrent neural network model by using the corpus of the text pairs so as to determine the trained recurrent neural network model. 

3. The method of claim 2, wherein training a preset recurrent neural network model by using the corpus of the text pairs comprises: 
training a long short-term memory recurrent neural network model by using the corpus of the text pairs; or 
training a bi-directional recurrent neural network model by using the corpus of the text pairs. 

4. The method of claim 2, wherein acquiring the corpus of the text pairs to be trained comprises: 
identifying two voices continuously input within a preset time so as to generate a first text pair; or 
determining a second text pair according to two text retrieval sentences continuously input within a preset time. 

5. The method of claim 3, wherein acquiring the corpus of the text pairs to be trained comprises: 
identifying two voices continuously input within a preset time so as to generate a first text pair; or 
determining a second text pair according to two text retrieval sentences continuously input within a preset time. 

6. The method of claim 1, wherein acquiring the text data to be error-corrected comprises at least one of: 
determining a language model score corresponding to input text data and less than a preset value; and 
determining the input text data to be the text data to be error-corrected by using a preset classification model. 

7. The method of claim 2, wherein acquiring the text data to be error-corrected comprises at least one of: 
determining a language model score corresponding to input text data and less than a preset value; and 
determining the input text data to be the text data to be error-corrected by using a preset classification model. 

8. The method of claim 3, wherein acquiring the text data to be error-corrected comprises at least one of: 
determining a language model score corresponding to input text data and less than a preset value; and 
determining the input text data to be the text data to be error-corrected by using a preset classification model. 

9. A text error correction apparatus based on a recurrent neural network of artificial intelligence, comprising: 
one or more processors; 
a memory; 
one or more software modules stored in the memory and executable by the one or more processors, and comprising: 
a first acquiring module configured to acquire text data to be error-corrected; and
a processing module configured to perform error correction on the text data to be error-corrected by using a trained recurrent neural network model so as to generate error-corrected text data. 

10. The apparatus of claim 9, further comprising: 
a second acquiring module configured to acquire a corpus of text pairs to be trained, each of the text pairs comprising an erroneous text and an accurate text corresponding to the erroneous text; 
a determining module configured to train a preset recurrent neural network model by using the corpus of the text pairs so as to determine the trained recurrent neural network model. 

11. The apparatus of claim 10, wherein the determining module is specifically configured to: 
train a long short-term memory recurrent neural network model by using the corpus of the text pairs; or 
train a bi-directional recurrent neural network model by using the corpus of the text pairs. 

12. The apparatus of claim 10, wherein the second acquiring module is specifically configured to: 
identify two voices continuously input within a preset time so as to generate a first text pair; or 
determine a second text pair according to two text retrieval sentences continuously input within a preset time. 

13. The apparatus of claim 11, wherein the second acquiring module is specifically configured to: 
identify two voices continuously input within a preset time so as to generate a first text pair; or 
determine a second text pair according to two text retrieval sentences continuously input within a preset time. 

14. The apparatus of claim 9, wherein the first acquiring module is specifically configured to perform at least one of: 
determining a language model score corresponding to input text data and less than a preset value; and 
determining the input text data to be the text data to be error-corrected by using a preset classification model. 

15. The apparatus of claim 10, wherein the first acquiring module is specifically configured to perform at least one of: 
determining a language model score corresponding to input text data and less than a preset value; and 
determining the input text data to be the text data to be error-corrected by using a preset classification model. 

16. The apparatus of claim 11, wherein the first acquiring module is specifically configured to perform at least one of: 
determining a language model score corresponding to input text data and less than a preset value; and 
determining the input text data to be the text data to be error-corrected by using a preset classification model. 

17. A computer-readable storage medium having stored therein computer programs that, when executed by a processor, causes the processor to perform a text error correction method based on a recurrent neural network of artificial intelligence, the method comprising: 
acquiring text data to be error-corrected; 
performing error correction on the text data to be error-corrected by using a trained recurrent neural network model so as to generate error-corrected text data. 

18. The method of claim 17, wherein before performing error correction on the text data to be error-corrected, the method further comprises: 
acquiring a corpus of text pairs to be trained, each of the text pairs comprising an erroneous text and an accurate text corresponding to the erroneous text; 
training a preset recurrent neural network model by using the corpus of the text pairs so as to determine the trained recurrent neural network model. 

19. The method of claim 18, wherein training a preset recurrent neural network model by using the corpus of the text pairs comprises: 
training a long short-term memory recurrent neural network model by using the corpus of the text pairs; or 
training a bi-directional recurrent neural network model by using the corpus of the text pairs. 

20. The method of claim 19, wherein acquiring the corpus of the text pairs to be trained comprises: 
identifying two voices continuously input within a preset time so as to generate a first text pair; or 
determining a second text pair according to two text retrieval sentences continuously input within a preset time.